Citation Nr: 1221130	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  08-24 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left knee disability.  

2.  Entitlement to service connection for left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from January to October 2005, with 19 additional days of prior active duty service.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The matter of service connection for chronic headaches was also denied and the Veteran perfected an appeal on this matter.  In a September 2009 rating action, service connection for headaches was granted and this is a substantial grant of the benefit sought.

On his August 2008 substantive appeal, submitted via VA Form 9, the Veteran requested a Board hearing at his local RO.  However, in May 2011, the Veteran withdrew his request for a hearing and requested that his appeal be sent to the Board for a decision to be made based on the evidence of record.  As such, the Board finds that all due process has been afforded the Veteran with respect to his right to a hearing.  


FINDINGS OF FACT

1.  The current left knee strain had its onset in service. 

2.  The current left ankle strain had its onset in service. 


CONCLUSIONS OF LAW

1.  A left knee strain was incurred as a result of active military service.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).  

2.  A left ankle strain was incurred as a result of active military service.  38 U.S.C.A. §§  1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 444 F.3d 1328 (2006).

Given the fully favorable decision, discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the correct evaluation and effective date to be assigned, the RO will address these matters in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has asserted that service connection is warranted for his left knee and ankle disabilities because they were incurred during service as a result of a fall in April 2005.  Due to the similar medical history and evidence related to these claims, as well as the similar disposition of the issues, the Board will address them in a common discussion.  

The Veteran has specifically reported that, during service, he fell off a building onto his back, which resulted in pain in his back, left hip, left knee, and left ankle and caused him to be hospitalized for one week.  He has reported that, since the fall, he has experienced constant pain, weakness in his left foot and ankle, and a feeling as if something is pulled inside his left knee.  See VA Forms 21-4138 dated April 2005 and January 2007.  

The service treatment records (STRs) corroborate the Veteran's report of an in-service injury, as they document treatment he received following a fall onto his back in April 2005.  The STRs show that, beginning in April 2005 and thereafter, the Veteran sought treatment for chronic low back pain, as well as pain in his left lower extremity, including specifically his left knee and ankle.  The Veteran specifically reported that, after the fall, he felt severe back pain, his entire left leg went numb, and he was unable to move his leg for more than an hour and half.  The STRs show that the Veteran received treatment for his low back and left lower extremity pain; however, radiographic and electrodiagnostic studies of the left knee and lower extremity were normal.  See STRs dated June and August 2005.  Nevertheless, the Veteran continued to report suffering from left knee and ankle pain.  See STRs dated from April 2005 to September 2005.  

The Veteran filed his claim for compensation on the same month he was discharged from active duty.  Review of the record reveals that the Veteran sought treatment for leg pain in November 2005, which the Board notes is one month after he was discharged from service.  He reported that his pain had been constant and radiating from his low back for five to six months since an in-service fall.  After objective evaluation, the Veteran was diagnosed with left leg pain.  See November 2005 VA outpatient treatment record; see also VA outpatient treatment records dated from 2005 to 2009.  

The Veteran was afforded a VA/QTC examination in May 2006 where he reported his medical history as it pertains to his left knee and ankle disabilities, including his current symptoms, which include swelling, giving way, and weakness.  While X-rays of the Veteran's left knee and ankle joints were normal, objective evaluation revealed decreased, painful range of motion in the left knee and ankle.  As a result, the examiner rendered a diagnosis of left knee and ankle strain; the examiner did not render an opinion as to the likely etiology of the Veteran's current left knee and ankle disabilities.  

While no medical professional has specifically related the Veteran's current left knee and ankle strain disabilities to his military service, the Board finds that, given the evidence of an in-service injury, which resulted in left knee and ankle problems that have persisted since service, there is competent evidence to establish a medical nexus between the Veteran's current left knee and ankle disabilities and his military service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Indeed, as noted, the STRs show that the Veteran complained of and sought treatment for left knee and ankle pain following the in-service injury in April 2005, and the post-service evidence shows continued reports of left knee and ankle symptoms following service, including pain and decreased range of motion.  This evidence is sufficient to establish a nexus between the Veteran's present left knee and ankle strains and his military service.  Accordingly, service connection is warranted.  


ORDER

Service connection for a left knee strain is granted.  

Service connection for a left ankle strain is granted.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


